Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Moskowitz (Reg. 55,470) on April 27, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 15, line 1, the phrase “claim 13” has been changed to --claim 17--.
	In claim 21, line 1, the phrase “claim 18” has been changed to --claim 26--.

IN THE SPECIFICATION:
	In paragraph 46, line 1, the phrase “Figure 9 is” has been changed to --Figures 9A-9G are--. 
	In paragraph 88, line 3, the phrase “Figure 9” has been changed to --Figures 9A-9G--.
	In paragraph 90, line 24, the phrase “Figure 9” has been changed to --Figures 9A-9G--.

	The above changes to the claims are made to overcome possible rejections under 35 USC 112(b). The changes to the specification are made so the specification properly refers to the replacement drawings (Figures 9A-9G) for Figure 9.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted March 25, 2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings were received on March 25, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 2-12, 14, 15, 17, 19-21, 23, 24, and 26-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/RICHARD A EDGAR/Primary Examiner, Art Unit 3799